Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Amendment filed on 06/27/2022 in response to Office Action of 03/25/2022 is acknowledged and has been entered. Claims 1, 2, and 8-12 are pending. Claims 1, 2, 8-11 are amended. Claims 11 and 12 remain withdrawn. Claims 1, 2, and 8-10 are currently being examined. 
Claim Objections
Claim 8 is free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
New Rejections 
(necessitated by amendments)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaye et al (Phase I study of saractinib (AZD0530) in combination with paclitaxel and/or carboplatin in patients with solid tumours, British Journal of Cancer, vol. 106, 2012).
Kaye teaches a method of treating cisplatin-resistant cancer comprising: a) pre-treating a subject with an LCK inhibitor, saractinib, wherein said subject has cisplatin resistant cancer, and b) treating said subject with saractinib and cisplatin at or about the same time. Kaye teaches that the cancer is cisplatin resistant cancer. (Figure 1; Whole Document) 
Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT01196741 (Saractinib and Paclitaxel in Platinum-resistant Ovarian Cancer (SAPProC, Latest version: 04/17/2015)
NCT01196741 teaches a method of treating cisplatin-resistant ovarian cancer comprising: a) pre-treating a subject with an src inhibitor, saractinib, wherein said subject has cisplatin resistant cancer, and b) treating said subject with saractinib and cisplatin at or about the same time. (Whole Document) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01196741 (Saractinib and Paclitaxel in Platinum-resistant Ovarian Cancer (SAPProC, Latest version: 04/17/2015), in view of Roth et al (Src-Induced Cisplatin Resistance Mediated by Cell to Cell Communication, Cancer Research, 2009).
NCT01196741 teaches a method of treating cisplatin-resistant cancer comprising: a) pre-treating a subject with an src inhibitor, saractinib, wherein said subject has cisplatin resistant cancer, and b) treating said subject with saractinib and cisplatin at or about the same time. (Whole Document) 
NCT01196741 does not teach that src inhibitor is PP2 or shRNA to LCK mRNA.
Roth teaches that overexpression and activation of src is seen in many cancer types, including ovarian cancer, and may lead to resistance to cisplatin. Roth further teaches that treatment with PP2 or by siRNA knockdown of src increases cisplatin killing, and that PP2 can reverse the effect of activated src in one cell and thereby increasing cytotoxicity of cisplatin. Lastly, Roth also teaches that src kinase inhibitors in combination with cisplatin may be applicable in patients that have cisplatin-resistant cancer.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use PP2 as src inhibitors in the method of NCT01196741. One would have been motivated and have a reasonable expectation of success because 1) NCT01196741 teaches the combination of a src inhibitor and paclitaxel in cisplatin-resistant cancer, and 2) Roth teaches that PP2 may be used to increased cisplatin killing and that using src kinase inhibitors, such as PP2, may be used in cisplatin resistant cancer. One of skill in the art could have substituted one src inhibitor for another, and the results of enhanced cell killing in cisplatin-resistant cancers, would have been predictable. 
All other rejections recited in Office Action mailed 03/25/2022 are hereby withdrawn in view of amendments. 
Conclusion: no claim is allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642